Mr. Chief -Justice CarTter
delivered the opinion of the Court.
This case, while one ef importance, is confined within very brief limits. The question is, whether the United States has the right of appeal to this court when a judgment has been rendered by the Criminal Court sustaining a demurrer to an indictment.
The Constitution provides that no man shall be twice *260put in jeopardy for the same offence. In the case of United States vs. Bigelow, 3 Mackey, 393, we held, after a deliberate and exhaustive discussion, that a man has only been in jeopardy when he has had a trial and verdict in his case.
The question, therefore, whether the defendant has been put in jeopardy by the hearing of this demurrer in the court below has been practically determined by us in the negative, and we are left disembarrassed upon that point to discuss and consider the Government's right of appeal from a judgment against it on the demurrer. This question is to be determined solely by an interpretation of the statute; for it is a settled doctrine that the right of appeal rests with the legislature alone. .If the statute is silent on the subject, it leaves the complaining party unrelieved, since the grant of appeal in terms to one party necessarily by the expression of that grant confers no such right upon the other.
Counsel for the United States accept this proposition, and very frankly say that if the right does not exist by statute, it does not exist at alL But it is insisted that the statute gives that right, although, under a misconception of its meaning, the right has never been exercised heretofore.
The statute under which this right of appeal is claimed is section lili2 of the Revised Statutes of this District, and is a part of the act organizing this court. It reads as follows:
“Any party aggrieved by any order, judgment or decree made or pronounced at any special term, may, if the same involve the merits of the action or proceeding, appeal therefrom to the General Term of the Supreme Court, and upon such appeal the General Term shall review such order, judgment or decree, and affirm, reverse or modify the same as shall be just."
“Any party,” of course, means all parties, which includes, if it refer to criminal cases, not only the defendant but the United States, for the United States is as much a party as the accused.
If therefore this section applies to the Criminal Court of the District there can be no doubt of the government’s *261right of appeal. Unfortunately, however, for this argument, the Supreme Court of tbe United States has held that the Criminal Court formed no part of this court at the time of the enactment of this statute, but was a distinct and independent court. That being the case it cannot be considered to have been included by the legislative language or intention when the statute organizing this court and regulating appeals from its several special terms to the General Term was enacted.
And this will more plainly appear by reference to a statute enacted at a subsequent period, by which the criminal court was made a co-ordinate branch of this court. That act, which was passed June -21, 1870, and is embodied in section 758 of the Revise Statutes of the District, declares:
“The several General Terms and Special Terms of the circuit court, district courts and criminal courts, authorized by law, are declared to be, severally, terms of the Supreme Court of the District of Columbia; and the judgments * * * of the * * * criminal courts * * * shall be deemed judgments * * * of the Supreme Court; but nothing contained in this section shall effect the right of appeal as provided by law.”
It is argued by the government that these words refer to the right of appeal as declared by section 772 of the organic act. That is quite true as far as it goes, but it refers to more. The difficulty lies in a misconception of the purview of that section. There was not, as we have seen, and there could not have been any intention to include the criminal court in the provisions of the organic act. As the law then stood, the defendant in the criminal court was given the right of appeal, a right which was denied to the prosecution. Congress, by the act of 1870, merely left the right of appeal as it found it, and, in our opinion, we would not be leaving the law where it has been left by Congress if we applied the provisions of section 772 to the criminal court, and thereby give the right of appeal to the United States. That is all there is to this question.
The appeal must be dismissed, and it is so ordered.